Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF THE CLAIMS
Claims 3-8, 10-12, 14-21, 23, 25-28 are pending. The 112 rejections have been overcome by amendment.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-8, 10-12, 14-21, 23, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over  Saebo (2012/0184760) in view of Terp et al.  ((2016/0316810) and “Ferrous Fumarate and Ferric Pyrophosphate as Food Fortificants in Developing Countries”  (Ferrous).	
           Saebo discloses a nutritional composition containing unsaturated fatty acids, protein and ferric orthophosphate only of possible types of  iron components( 0038),  rosemary and fish oil containing omega-3 polyunsaturated fatty acids,  such as docosahexaenoic acids (DHA) and eicosapentaenoic acid (EPA) (0006) (0034).  The composition can be in liquid form (0033) and  contain carbohydrates, such as maltodextrin (0034), 0036).
        Claim 23 differs from the reference in a composition which has a color value of less than 68.  However, Terp et al. discloses a nutritional composition containing oxidizable oil, such as  omega 3 polyunsaturated fatty acid (omega-3-PUFA) and rosmarinic acid, protein, carbohydrates  (0005).  Also, Terp et al. discloses a composition containing rosmarinic acid (RA) which protects the flavor and aroma of the  nutritional composition  by reducing oxidation of the oxidizable oil and reducing or masking off flavors and aromas (abstract).  Even though, the claimed composition is supposed to have a certain L value, this is seen as being disclosed as the ingredients of the composition have been disclosed.  As in MPEP 2144.09 VI, “a claimed compound may be obvious because it was suggested by or structurally similar to, a prior art compound even though a particular benefit of the claimed compound asserted by patentee is not expressly disclosed in the prior art.  It is the differences in fact in their respective properties which are determinative of nonobviousness.  If the prior art compound does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, applicant’s recognition of the benefit is not in itself sufficient to distinguish the claimed compound from the prior art”.  In re Dillon, 919 F.2d 688, 16 USPQ 2d 1897 (Fed. Cir. 1991).  The prior art teaches the claimed combination of components and therefore would necessarily provide the benefit asserted of a particular color.  
Claim 23 further requires that the iron fortification is in the form of insoluble ferric iron in the disclosed form of ferric orthophosphate.  However, as ferric orthophosphate has been disclosed by Saebo as above, it is seen that since the compound has been disclosed that it would also have been insoluble.  Also, Ferrous discloses a study as to the use of ferrous fumarate and ferric pyrophosphate as food fortificants in developing countries (title).  The reference discloses that water-soluble iron compounds can cause unacceptable color reactions during storage and food preparations, so that food manufacturers use water-insoluble iron compounds to fortify foods, such as ferric pyrophosphate (FPP) which was used in infant cereals (page 1, Brief Summary).  Therefore, it would have been obvious to make a composition containing the claimed ingredients , and in particularly, ferric orthophosphate since it is insoluble with reasonable expectation of success in producing a composition with the claimed L value, since the composition has been disclosed by Terp in view of Saebo and Ferrous disclosed that a problem with soluble iron fortification was that it affected the color of food products so that one could look to the use of FPP to prevent discoloration, since it was insoluble in food compositions.     
           Claim 23 requires from 0.0004 % to .04 % rosmarinic acid.  Terp et al. discloses the use of from .001 wt % to 0.02 wt.% rosmarinic acid, up to 0.4wt %  (0025).  
            Claim 23 requires particular amounts of ferric orthophosphate and claim 10 particular amounts of iron.  However, Official Notice is taken that amounts of iron are listed in the USDA Tables of recommended food allowances .  The reference to Saebo discloses specifically that “guidance to such amounts can be provided by the US RDA doses for children and adults”(0038).  It would have been obvious to use known amounts of iron in a product, particularly, as too much iron can be toxic to a person, and the recommended allowances are known as above.  
Claim 23  requires 2-15% protein and COH 5-25% by weigh of the composition and fat in amounts of .5 to 20wt %.  Saebo discloses that the supplement can contain protein and other fatty acids and other ingredients “is a matter of formulation , consumer preference and end-user, and that the amounts are readily known to the skilled artisan, and are provided by the U.S. RDA does for children and adults” (00038).  Official Notice is taken that the FDA developed daily food values for iron is 18 mg for adults and children 4 years and older.  Terp et al. discloses  a composition containing protein  in amounts of 2-15% of the composition, and carbohydrate in amounts of 5-25% of the composition and fat, including the oxidizable oil in amounts of 0.5 to 12 wt % of the composition (0037).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use known ingredients as disclosed by Saebo in the claimed amounts as disclosed by Terp in the composition of Saebo for their known functions.  It would have been obvious to use the rosmarinic acid with the unsaturated fatty acids as disclosed by Terp in order to stabilize the fatty acids as above, and it would have been obvious to use the claimed types of iron as disclosed by Saebo to arrive at the claimed color value, since it was an insoluble type of iron which would not affect the color of the product or the Hunter L value, as other soluble types of iron would.  One of ordinary skill in the art before the effective filing dated would have been motivated to use the amounts COH’s, fats and proteins of Terp in the process and composition of Saebo, since they are both to nutritional beverages, and one would have been motivated to use the rosmarinic acid  of Terp in the composition and process of Saebo, since Saebo disclosed that it was known to use it with unsaturated fatty acids and Terp disclosed that it also kept unsaturated fats from oxidizing, and one would have been motivated to use ferric orthophosphate of Terp et al., since as disclosed by Ferrous, that it was an insoluble type of iron that would not discolor a liquid nutritional product.  One of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success,  since the claimed ingredients were known, in the claimed amounts, and the use of insoluble iron was known, so that it would have been expected that the claimed color would have been arrived at,  since there  was no soluble iron present in the composition of Saebo to discolor the composition.    
Claim 3 requires rosmarinic acid provided as water soluble rosemary extract.  Saebo discloses rosemary extract (0034) and Terp discloses the same (0006).  
	Saebo discloses the use of docosahexaenoic acid as in claim 4, and EPA as in claim 5 (abstract).
	Claim 6 requires a weight ratio of PPA to DHA of 1:5 to 5:1.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a nutritional composition,  properties such as amounts of DHA and EPA as fish oils are important.  It appears that the precise ingredients as well as their proportions affect the nutrition of the composition of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   In addition, Terp discloses the use of the claimed ratio (0023).  
	Claim 7 further requires an omega 6 -polyunsaturated fatty acid (omega-6-pufa).  The reference discloses that the modern diet is overloaded with omega-6 fatty acids (0004 of Saebo`).  Terp discloses the use of omega-6 PUFA, such as gamma-linolenic acid  as in claim 8 (GLA) 0020).   It would have been within the skill to use known Omega-PUFAs, since they are known as being wide spread in the diet.  
	 
Claim 11 requires a particular Hunter value.  However, as above, as the composition has been disclosed, a hunter value would have been obtained, as claimed absent a showing to the contrary.  

	Claim 12 requires a beverage with a particular pH of 6-8. Terp et al. discloses the use of a pH of 6-8 in a liquid nutritional composition (0005).  

	Saebo discloses types of protein as in claim 14, such as whey protein concentrate and whey protein concentrate or soy protein or caseinate (0037).   and a carbohydrate, as in claim 15, such as maltodextrin (0034), 0036).
	Terp discloses oils such as canola oil, as in claim 16 (0022).  
Claim 17 requires that the oxidizable fish oil and the fat are used in amounts of 0.5 to 20% of the composition.  Terp discloses the use of that amount in a nutritional composition (0035, last line).  
Claim 18 further requires various types of antioxidants.  Saebo discloses the use of an antioxidant such as ascorbyl palmitate and vitamin C (0033).
Terp et al. discloses as in claim 19 a caloric density of 0.5 kcal/ml to 3 kcal/ml (0039) and that the composition is in the form of an aqueous emulsion having a continuous phase and a discontinuous non-aqueous phase as in claim 20.
  Claim 21 is to the method.  The composition has been disclosed above by the combination of references.  Terp et al. discloses the use of an oxidizable oil and rosmarinic acid in a composition which reduces off flavor and aroma (abstract). Terp et al. discloses  a composition containing protein  in amounts within  2-15% of the composition, and carbohydrate in amounts within  5-25% of the composition and fat, including the oxidizable oil in amounts of 0.5 to 12 wt % of the composition (0037).    Claim 21 differs from the reference in the use of rosmarinic acid and ferric iron, such as ferric orthosphosphate in a composition with a Hunter L value of not less than 68.   Saebo discloses a liquid composition containing iron and rosemary extract and the other ingredients.   As the composition has been disclosed above, the L value would be 68 or more.  Also, Ferrous discloses a study as to the use of ferrous fumarate and ferric pyrophosphate as food fortificants in developing countries (title).  The reference discloses that water-soluble iron compounds can cause unacceptable color reactions during storage and food preparations, so that food manufacturers use water-insoluble iron compounds to fortify foods, such as ferric pyrophosphate (FP) which was used in infant cereals (page 1, Brief Summary).    Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to make a composition containing the claimed ingredients as disclosed by Terp, and to use that composition in the composition of Saebo who disclosed using  ferric orthophosphate as the iron source, and not other sources, and to use the teaching of Ferrous disclosed that this source was insoluble in liquids, so that it would have been practical to use an insoluble source of iron in order to achieve the particular claimed L color.  Also, it would have been obvious to use the ingredients in claimed amounts as disclosed in claim 23 above ,since the ingredients have been disclosed and used for their known functions.        One of ordinary skill in the art , before the effective filing date of the claimed invention would have been motivated to use an insoluble source of iron since it would dissolve into the liquid causing discoloration being insoluble.  One of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success for making a composition with the claimed Hunter L value, since the orthophosphate of the primary reference to Saebo would have produced such an L value, since it was insoluble and  would not have dissolved in liquid and cause discoloration of the composition.  Also,  the composition has been disclosed by Terp in view of Saebo and Ferrous disclosed that a problem with soluble iron fortification was that it affected the color of food products so that one could look to the use of ferric orthophosphate to prevent discoloration, since it was insoluble in food compositions.  
Claim 21 further requires particular amounts of ingredients.  As in In re Boesch above, properties such as the amounts of ingredients in a nutritional beverage are known as disclosed in the USRDA’s.    It appears that the precise ingredients as well as their proportions affect the nutrition of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   Therefore, it would have been obvious to make a composition as disclosed by Saebo in view of Terp with a reasonable expectation of success since, the right amounts of ingredients was well settled as in the United States Recommended Daily amounts of ingredients (USRDA’s).  Also, Ferrous discloses the use of ferric pyrophosphate in amounts of 9.3 mg once a day (under Aims and Interventions).   The particular off- white color is seen to have been disclosed as the composition has been shown as known, and it would have been obvious to vary the ingredients to make an acceptable product including the use of ferric pyrophosphates.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use known ingredients as disclosed by Saebo in the claimed amounts as disclosed by Terp in the composition of Saebo for their known functions.  Also, it would have been obvious to use particular amounts of iron, depending on the use of the composition, as disclosed by USDA tables of recommended food allowances.  It would have been obvious to use the rosmarinic acid with the unsaturated fatty acids as disclosed by Terp in order to stabilize the fatty acids as above, and it would have been obvious to use the claimed types of iron as disclosed by Saebo to arrive at the claimed color value, since it was an insoluble type of iron which would not affect the color of the product or the Hunter L value, as other soluble types of iron would.  One of ordinary skill in the art before the effective filing dated would have been motivated to use the amounts COH’s, fats and proteins of Terp in the process and composition of Saebo, since they are both to nutritional beverages, and one would have been motivated to use the rosmarinic acid  of Terp in the composition and process of Saebo, since Saebo disclosed that it was known to use it with unsaturated fatty acids and Terp disclosed that it also kept unsaturated fats from oxidizing, and one would have been motivated to use ferric orthophosphate of Terp et al., since as disclosed by Ferrous, that it was an insoluble type of iron that would not discolor a liquid nutritional product. Also, one would have been motivated  to use particular amounts of iron, depending on the use of the composition, as disclosed by USDA tables of recommended food allowances.   One of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success,  since the claimed ingredients were known, in the claimed amounts, and the use of insoluble iron was known, so that it would have been expected that the claimed color would have been arrived at,  since there  was no soluble iron present in the composition of Saebo to discolor the composition.    
Claim 25 requires various ingredients.  Saebo discloses the use of carbohydrates,  proteins and fats and sucrose in balanced amounts in a nutritional supplement.  Terp discloses the use of corn syrup in a nutritional beverage (0033).  In summary, applicant claims a formula for making nutritional products that use or eliminate common ingredients, and do not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. Therefore, it would have been obvious to use corn syrup  in the composition of Saebo for its known function of adding carbohydrate calories and energy from carbohydrates.  
Claim 26 further requires from 6-30 mg of ferric orthophosphate and or ferric pyrophosphate per 237 ml serving.   Ferrous discloses the use of ferric pyrophosphate in amounts of 9.3 mg once a day (under Arms and Interventions).   
Claim 27 requires that the composition is heat sterilized.  Official Notice is taken that liquid nutritional compositions are commonly heat sterilized as in any canned product for consumption.  
The limitations of claim 28 have been disclosed above and are obvious for those reasons except for the limitation as to the fat included fish oil as omega-3 polyunsaturated fatty acid and canola oil and fractionated coconut oil.  Terp discloses the use of fractionated coconut oil.  Official Notice is taken that canola oil contains medium chain fatty acids, similar to that of coconut oil.  Terp et al. discloses that it was known to heat treat a liquid nutritional composition , and to sterilize the composition using high temperature short time processing (0049).  
 Therefore, it would have been obvious to use known types of fats in the composition of the combined references, since the reference to Terp disclosed that two of them were known, and the third one was similar is well known, and it would have been obvious to sterilize a liquid composition as disclosed by Terp, since Terp’s composition contained the claimed ingredients, except for the ferric pyrophosphate,  and one would have been motivated to use healthful oil in a nutritional composition and sterilization for their known function, and one would have had an expectation of success since at least two of the fats were known to be used in the nutritional composition of Terp and that sterilization of the claimed composition was known as disclosed by Terp, so that using the COH, fat and protein and other ingredients of Terp was known, it would have been obvious to sterilize other compositions such as Saebo containing almost the same composition as disclosed above.      

ARGUMENTS
Applicant's arguments filed 7-22-2022 have been fully considered but they are not persuasive.  
Applicants argue that the reference to Saebo does not have any teaching of a composition containing protein, fat and carbohydrate (PFCOH) and carbohydrates, with unsaturated fatty acids and rosmarinic acid, and that rosmarinic acid (RA) is used to prevent oxidation of the unsaturated fatty acid or the ferric orthophosphate., or an  off-white color, or children’s formula compositions .   However, Saebo was used in a combination obviousness type rejection.  Saebo does teach the use of protein supplementation and fatty acids and other ingredients to make a formulation (00038) and maltodextrin, a carbohydrate.  This reference is combined with Terp who does show the protein, fat and COH in amounts within the claimed amounts.  Applicants are claiming a liquid nutritional composition, not one for any particular group, and Saebo discloses that amounts for children and adults are provided by the US RDA tables (00038).  Also, no unexpected results have been disclosed as to using protein fand and COH (PFCOH) with rosaminic acid (RA)  and fatty acids.  PFCOH are routinely used in nutritional beverages in particular amounts as disclosed by Terp et al.  along with RA and fatty and Official notice is taken of this.  The use of RA and PUFA has been disclosed and fatty acids in a composition containing protein and carbohydrates (0005), and states in the specification that RA protects the flavor and aroma of a nutritional composition containing  oil in reducing or masking off flavors and aromas (Terp, abstract).  Terp et al. specifically discloses amounts within .001 and .02 % of RA which are within the claimed range.  
Applicants therefore have three distinct groups of ingredients which are the COH, Fat and protein group in a nutritional beverage, and a group containing  PUFA’s protected by rosaminic acid and a group containing  insoluble ferric iron which will make a composition that is not discolored due to soluble iron.  It is not seen that these have a nexus except that are all useful in nutritional compositions, and the three groups were used for their known functions.  Nothing is seen that one group affects the other, but provide a nutritionally fortified composition.    
No limitations are seen to the use of a children’s formula composition, nor a vanilla flavoring.  Vanilla flavoring was disclosed in  (0039) of Terp.  
Applicants argue that the composition of Saebo does not recognize the problem of an “off- white color” in a children’s formula and using various known flavors,  so this problem was not encountered.  As in In re Dillon, the references   do not have to recognize the benefit of the particular characteristic, if the composition has been disclosed.   In Ferrous Clinical trials, it was disclosed that ferrous sulfate rapidly catalyzes fat oxidation making rancid products (brief summary, and causes unacceptable color reactions during storage.  This reference is used as a bridge between the Terp reference and Saebo reference.  Saebo discloses a composition containing the claimed ingredients except for the COH, fats and protein.  Terp was used for the teaching of providing a nutritional composition containing the claims CFP, in particular amounts.  The fact that it has one example using ferrous sulfate, shows the problem applicants are trying to overcome.  However, Saebo discloses the use of ferric pyrophosphate and Ferrous and it was known to use such as an iron food fortifier in developing countries, because water -soluble iron compounds can cause unacceptable reactions during storage and food preparation, and Ferrous disclosed that using ferrous phosphate would prevent discoloration of the product, since it was insoluble in food compositions.  So that using the teaching of Ferrous and Saebo, the use of ferric PP has been disclosed, and Terp discloses that it was known to use COH, fat and protein in a nutritional composition, and it would have been obvious to substitute known sources of insoluble iron for the ferrous sulfate of Terp in order to make a product that was not discolored.  
  One would select the USRDA amounts because those are the amounts required in the diet for iron, and a nutritional composition generally is known to offer a complete diet, absent a showing to the contrary.   
Applicants argue that Terp uses ferrous sulfate with rosmarinic acid and reduces oxidation of the oxidizable oil.  However, rosmarinic acid was used in Terp to reduces oxidation of the oxidizable oil and the ferrous sulfate was used for its known function of iron fortification. 
Applicants argue that the references do not give a reason to provide an off-white iron fortified composition containing fish oil with omega 3 pufa’s and rosmarinic acid .  However Saebo discloses all but the use of COH , fats and proteins in particular amounts, and Terp discloses such.  It is not seen that the use of COH , fats and proteins affect the color of the composition.  
Applicants argue that neither Saebo nor Terp provide a disclose that results in an off-white liquid nutritional composition, and the teachings in applicant’s specification show positive results as to the L value as opposed to Terps' teachings in Ex. 2.  However, it would have been obvious to use known sources of insoluble iron as disclosed by Saebo and Ferrous  as above,  is one did not want a discolored nutritional product.  
Applicants argue that there is no reason to combine the references with an expectation of success.  This reasoning has been set out in the disclosure of the limitations of claim 23.  Applicants keep reiterating That Clinical Trials (Ferrous) teaches that ferric pyrophosphate (FPP) has poor iron absorption so cannot replace Terps’ ferrous sulfate.  However, Ferrous shows  that it would have been obvious to use Ferric pyrophosphate because it does not discolor foods.  The fact that the FPP is insoluble does not mean that is not a good source of iron as it  can be absorbed in the duodenum, and Official notice is taken of this.  
Applicants argue as to claim 21 is to a method of reducing discoloration and off-flavor and aroma and on, and that Saebo nor Terp teach reducing discoloration of iron fortified liquid composition.  However, the compositions have been disclosed in combination, which would result in an at least off -white composition. 
It is not seen that Clinical Trials (Ferrous) would at best replace Terps’ teaching of the use of rosmarinic acid and ferrous sulfate with ferrous fumarate or ferric pyrophosphate to avoid fat oxidation without expectation of avoiding discoloration as Clinical Trials does not in fact establish discoloration is avoided or iron fortification is achieved.  Nothing has been cited that ferric pyrophosphate (FPP) was used to avoid fat oxidation, it was the rosaminic acid that was used for this function in Saebo and Terp.  Clinical trial discloses specifically that the insoluble FFP was used because ferrous sulfate caused discoloration in foods (page 1, Brief summary).  
Therefore, it is seen that the references in combination do show that it would have been obvious to use the references for what they teach to make the claimed composition and method of making.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 8-1-2022